Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 1 of 29 PageID 1260




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 PREMIER INPATIENT PARTNERS LLC,
 as third party beneficiary of S.B.,

        Plaintiff,

 v.                                                              Case No: 8:18-cv-621-T-35AAS

 AETNA HEALTH AND LIFE
 INSURANCE COMPANY,

        Defendant.



                                              ORDER

        THIS CAUSE comes before the Court for consideration of the Plaintiff’s Motion to

 Remand, 1 (Dkt. 13); Defendant’s Response in opposition thereto, (Dkt. 29); Plaintiff’s

 Reply to Defendant’s Response, (Dkt. 56); Plaintiff’s Notice of Supplemental Authority,

 (Dkt. 57); Defendant’s Sur-Reply, (Dkt. 65); Plaintiff’s Notice of Filing Exhibit to Plaintiff’s

 Motion to Remand, (Dkt. 68); and Defendant’s Notice of Filing Opposition to Motion to

 Remand.      (Dkt. 72)    Upon consideration of all relevant filings, case law, and being

 otherwise fully advised, the Court GRANTS Plaintiff’s Motion to Remand. (Dkt. 13)




 1  Additionally, on February 13, 2019, Plaintiff filed a separate Motion to Remand for the last-filed
 case of the thirty-two cases consolidated herein, Premier Inpatient Partners, LLC, (D.A.Z.) v.
 Aetna Health & Life Insurance, 8:19-cv-00242-MSS-AAS. (See Dkt. 73) Thereafter, Plaintiff
 filed what appears to be an identical motion, (Dkt. 76), with the exception of an exhibit, a copy of
 an opinion from the United States Court of Appeals for the Second Circuit. (Dkt. 76–1) It
 appears that Plaintiff filed these motions (hereinafter, “Motions to Remand”) to ensure that 19-cv-
 00242 also included an individually labeled remand motion on the record. Accordingly, the
 analysis herein incorporates the Plaintiff’s arguments in favor of remand for all of the consolidated
 cases.
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 2 of 29 PageID 1261




        I.      BACKGROUND

        On or about February 16, 2018, Plaintiff Premier Inpatient Partners, LLC

 (hereinafter, “Premier” or “Plaintiff”) filed this breach of contract action against Defendant

 Aetna Health and Life Insurance Company (hereinafter, “Aetna” or “Defendant”) in the

 Circuit Court in and for Pinellas County, Florida, Small Claims Division (“Pinellas County

 Court”). 2 (Dkt. 2) Plaintiff is a health care provider of emergency care and services,

 licensed and operating in the State of Florida.             (Id. at 1)     Defendant is a health

 maintenance organization (“HMO”) that directly or indirectly solicits or effects coverage

 of, collects charges or premiums from, or adjusts or settles claims on behalf of residents

 of Florida for health insurers and HMOs through a health maintenance contract. (Id. at

 2)

        By way of background, Congress enacted the Employee Retirement Income

 Security Act of 1974, (hereinafter, “ERISA”), to provide a uniform regulatory regime over

 employee benefit plans, including health plans offered through private-sector employers

 and unions. See 29 U.S.C. § 1001 et seq. The purpose of ERISA is to protect the

 interests of participants in employee benefit plans and their beneficiaries by setting out


 2  The Court notes that the cases consolidated herein were filed in two different Florida state
 courts. The first group, (hereinafter, “Pinellas County Cases”), is comprised of ten (10) cases
 filed in the Circuit Court in and for Pinellas County, Florida, including (1) 8:18-cv-00621; (2) 8:18-
 cv-00622; (3) 8:18-cv-00623; (4) 8:18-cv-00663; (5) 8:18-cv-00664; (6) 8:18-cv-00665; (7) 8:18-
 cv-00667 (8) 8:18-cv-00668; (9) 8:18-cv-00798; and (10) 8:18-cv-00801. (E.g., Dkt. 2) The
 second group, (hereinafter, “Hillsborough County Cases”), is comprised of twenty-two (22) cases
 filed in the Circuit Court in and for Hillsborough County, Florida, including (1) 8:18-cv-01818; (2)
 8:18-cv-01820; (3) 8:18-cv-01821; (4) 8:18-cv-01822; (5) 8:18-cv-01823; (6) 8:18-cv-02012; (7)
 8:18-cv-02013 (8) 8:18-cv-02014; (9) 8:18-cv-02015; (10) 8:18-cv-02016; (11) 8:18-cv-02017;
 (12) 8:18-cv-02020; (13) 8:18-cv-02022; (14) 8:18-cv-02024 (15) 8:18-cv-02025; (16) 8:18-cv-
 02028; (17) 8:18-cv-02029; (18) 8:19-cv-00074; (19) 8:19-cv-00075; (20) 8:19-cv-00076; (21)
 8:19-cv-00241; and (22) 8:19-cv-00242. E.g., Premier Inpatient Partners, LLC, (E.A.) v. Aetna
 Health & Life Insurance, 8:18-cv-01818-MSS-AAS, Docket No. 2; see also Premier Inpatient
 Partners, LLC, (D.A.Z.) v. Aetna Health & Life Insurance, 8:19-cv-00242-MSS-AAS, Docket No.
 1–1.


                                                   2
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 3 of 29 PageID 1262




 substantive regulatory requirements for employee benefit plans and providing appropriate

 remedies, sanctions, and ready access to the Federal courts. Id.

        Beginning in December 2017, Plaintiff filed a series of cases against Defendant in

 small claims court, alleging that Plaintiff provided medical treatment to patients, submitted

 claims for reimbursement of its charges for those services, and Defendant did not pay the

 full amount that Plaintiff billed for those services. (E.g., Dkt. 2) In the Pinellas County

 Cases, Plaintiff pursued the claims under a third-party beneficiary theory. (Id.; see also

 supra n. 2) In the Hillsborough County Cases, Plaintiff asserted the claims in its capacity

 as a non-participating healthcare provider. 3       See supra n. 2; e.g., Premier Inpatient

 Partners, LLC, (E.A.) v. Aetna Health & Life Insurance, 8:18-cv-01818-MSS-AAS, Docket

 No. 2; see also, e.g., Premier Inpatient Partners, LLC, (D.A.Z.) v. Aetna Health & Life

 Insurance, 8:19-cv-00242-MSS-AAS, Docket No. 1–1. In both groups of cases, Plaintiff

 seeks to enforce the terms of a health maintenance policy (hereinafter, “ERISA Plan”)

 between Defendant and the patients to recoup the outstanding balance for billed services.

 (Id. at ¶ 38) Plaintiff asserts that, as an out-of-network and noncontract provider for the

 patients, it is entitled to “recover benefits for health care treatment regarding the above-

 referenced policy” for emergency care and services rendered.          (Id. at ¶¶ 1, 31) Plaintiff

 alleges that Defendant breached the ERISA Plan contract by “fail[ing] to properly pay or

 deny” Plaintiff’s claims for services rendered to the patients in violation of Florida law.

 (Id. at ¶ 38)

        On February 16, 2018, Plaintiff filed its original complaint (hereinafter, “Complaint”)


 3 The Court notes that in the Hillsborough County Cases, Plaintiff does not expressly assert its
 claims under a third-party beneficiary theory. See, e.g., Premier Inpatient Partners, LLC, (E.A.),
 8:18-cv-01818-MSS-AAS, Docket No. 2; see also Premier Inpatient Partners, LLC, (D.A.Z.), 8:19-
 cv-00242-MSS-AAS, Docket No. 1–1.


                                                 3
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 4 of 29 PageID 1263




 in Pinellas County Court. (Dkt. 2) In Count I, Plaintiff alleged that Defendant failed to

 pay the proper rate for health care claims in violation of Fla. Stat. § 641.513(5).        (Id. at

 ¶¶ 24–34)    In Count II, Plaintiff asserted that Defendant failed to make timely payments

 in violation of Fla. Stat. §§ 641.3155 and 627.6131. 4       (Id. at ¶¶ 35–40)    On March 14,

 2018, Defendant removed this matter to federal court, asserting that this Court has

 original jurisdiction under 28 U.S.C. § 1331. (Dkt. 1)

        On May 9, 2018, after this case was removed, Premier filed a motion for leave to

 amend the Complaint. (Dkt. 43) On July 18, 2018, the Court granted Plaintiff’s Motion,

 allowing withdrawal of Count II of the Complaint and an amendment of Count I. (Dkt. 54)

 The resulting complaint (hereinafter, “Amended Complaint”) alleges one count of breach

 of implied-in-law contract, alleging a violation of both Fla. Stat. §§ 641.513(5) and

 627.64194.    (Dkt. 55 at ¶¶ 25, 31–33)

        Although Plaintiff brings claims solely under state law, Defendant argues that

 removal is proper under 28 U.S.C. § 1441 based on the doctrine of complete preemption.

 (Dkt.1) For the reasons set forth below, the Court finds that Defendant’s asserted basis

 for removal is improper and GRANTS Plaintiff’s Motion to Remand. (Dkt. 13)




 4 In seventeen of the twenty-two Hillsborough County Cases, the Complaints assert two additional
 counts, “declaratory judgment” and “unjust enrichment/quantum merit,” and reference an
 additional Florida statute, § 627.64194. Id.; (Dkt. 55); supra n. 2.; see, e.g., Premier Inpatient
 Partners, LLC, (E.A.), 8:18-cv-01818-MSS-AAS, Docket No. 2 at 5–10. In the 5 last-filed cases,
 including (1) 8:19-cv-00074; (2) 8:19-cv-00075; (3) 8:19-cv-00076; (4) 8:19-cv-00241; and (5)
 8:19-cv-00242, the operative Complaints assert claims pursuant to only two Florida statutes, §§
 641.513(5) and 627.64194, and do not include any claims pursuant to § 3155 of Florida’s Prompt
 Payment Act. E.g., Premier Inpatient Partners, LLC, (D.A.Z.), 8:19-cv-00242-MSS-AAS, Docket
 No. 1–1. These claims also appear to be akin to the statutory claims asserted in the Pinellas
 County Amended Complaints, however, do not include the additional claims pursuant to Florida
 common law. See, e.g., Id.; see also (Dkt. 55).


                                                 4
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 5 of 29 PageID 1264




        II.    SUBJECT MATTER JURISDICTION AND REMOVAL OF STATE
               COURT ACTIONS

        As a preliminary matter, the Court finds that the original Complaint is the operative

 document for determining whether removal was proper. The Eleventh Circuit has

 established that “[j]urisdiction is determined by looking to . . . the plaintiff[’s] original

 complaint entered at the time of removal.” Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d

 1283, 1287 (11th Cir. 2011) (“The existence of federal jurisdiction is tested as of the time

 of removal.”).   Accordingly, the Court reviews the facts of this case based on the

 Complaint at issue at the time of removal. (Dkt. 2); see also, Premier Inpatient Partners,

 LLC, (E.A.) v. Aetna Health & Life Insurance, 8:18-cv-01818-MSS-AAS, Docket No. 2

 (hereinafter, “Hillsborough County First-Filed Case”); Premier Inpatient Partners, LLC,

 (D.A.Z.), 8:19-cv-00242-MSS-AAS, Docket No. 1–1 (hereinafter, “Hillsborough County

 Last-Filed Case”).

        Defendant removed this action under the general federal-question removal statute,

 which provides, “[a]ny civil action of which the district courts have original jurisdiction

 founded on a claim or right arising under the Constitution, treaties or laws of the United

 States shall be removable without regard to the citizenship or residence of the parties.”

 28 U.S.C. § 1441(b). To be removable under this statute, the action must be founded

 on a claim or right arising under federal law and the action must be one of which the

 district court has original jurisdiction, which means that the action originally could have

 been filed in federal court. Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591

 F.3d 1337, 1343 (11th Cir. 2009) (“As a general rule, a case arises under federal law only

 if it is federal law that creates the cause of action.”) (quoting Diaz v. Sheppard, 85 F.3d

 1502, 1505 (11th Cir. 1996)).



                                              5
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 6 of 29 PageID 1265




        “The removing party bears the burden of proof regarding the existence of federal

 subject matter jurisdiction, and it bears the burden of demonstrating that removal is

 proper.”   Hialeah Anesthesia Specialists v. Coventry Health Care of Fla., 258 F. Supp.

 3d 1323, 1326 (S.D. Fla. 2017) (quoting City of Vestavia Hills v. Gen. Fid. Ins. Co., 676

 F.3d 1310, 1313 n.1 (11th Cir. 2012) and Williams v. Best Buy Co., 269 F.3d 1316, 1319

 (11th Cir. 2001)). A district court is required to “strictly construe the right to remove” and

 apply a general “presumption against the exercise of federal jurisdiction, such that all

 uncertainties as to removal jurisdiction are to be resolved in favor of remand.”      Scimone

 v. Carnival Corp., 720 F.3d 876, 882 (11th Cir. 2013)); see also Univ. of S. Ala. v. Am.

 Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“Because removal jurisdiction raises

 significant federalism concerns, federal courts are directed to construe removal statutes

 strictly.”) Nonetheless, “the court must be equally as vigilant in protecting a defendant’s

 right to proceed in federal court as it is in respecting the state court’s right to retain

 jurisdiction.” Id. (citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 766 (11th Cir.

 2010)).



               A. Federal Question Under Section 1331

        Federal courts are courts of limited subject matter jurisdiction.          Kokkonen v.

 Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Federal

 district courts have original jurisdiction “of all civil actions arising under the Constitution,

 law, or treaties of the United States.”      28 U.S.C. § 1331.      Ordinarily, “to determine

 whether the claim arises under federal law, [the Court] examine[s] the well-pleaded

 allegations of the Complaint and ignore[s] potential defenses . . . .” Scarborough v.

 Carotex Constr., Inc., 420 F. App’x 870, 873 (11th Cir. 2011) (quoting Beneficial Nat’l


                                                6
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 7 of 29 PageID 1266




 Bank v. Anderson, 539 U.S. 1, 6 (2003) (citation and quotation marks omitted)). Under

 the “well-pleaded-complaint” rule, the Supreme Court has stated that a “suit arises under

 the Constitution and laws of the United States only when the plaintiff’s statement of his

 own cause of action shows that it is based upon those laws or that Constitution.”     Id.

        Here, Defendant does not appear to argue removal under the well-pleaded

 complaint rule in the Notice of Removal. (Dkt. 1) In fact, the Parties appear to agree

 that the face of Plaintiff’s Complaint does not assert any federal claims.          Instead,

 Defendant asserts that Plaintiff’s claims are subject to federal question removal based on

 the preemption exception to the well-pleaded complaint rule. (Id. at ¶¶ 11–18)


                      1. ERISA Preemption Overview

        Notably, “ERISA is one of only a few federal statutes under which two types of

 preemption may arise: [complete] preemption and [conflict] preemption.”       Conn. State

 Dental Ass’n, 591 F.3d at 1344.        Complete preemption is a judicially-recogniz ed

 exception to the well-pleaded complaint rule that is jurisdictional in nature.              Id.

 Complete preemption under ERISA derives from its civil enforcement provision, 29 U.S.C.

 § 1132(a) (hereinafter, “ERISA § 502(a)”), which “creates a civil cause of action for

 participants and beneficiaries of ERISA plans to recover benefits or enforce rights under

 an ERISA plan.” Borrero v. United HealthCare of N.Y., Inc., 610 F.3d 1296, 1301 (11th

 Cir. 2010) (quoting ERISA § 502(a)). “This section definitively ‘converts an ordinary state

 common law complaint into one stating a federal claim for purposes of the well-pleaded

 complaint rule.’”   Id. (quoting Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004)

 (internal citations omitted)); see also Butero v. Royal Maccabees Life Ins. Co., 174 F.3d

 1207, 1212 (11th Cir. 1999) (“When Congress comprehensively occupies a field of law,



                                             7
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 8 of 29 PageID 1267




 any civil complaint raising this select group of claims is necessarily federal in character

 and thus furnishes subject-matter jurisdiction under 28 U.S.C. § 1331.”) (internal citations

 omitted).

        On the other hand, “[c]onflict preemption, also known as defensive preemption, is

 a substantive defense to preempted state law claims . . . aris[ing] from ERISA’s express

 preemption provision, § 514(a), which preempts any state law claim that ‘relates to’ an

 ERISA plan.”     Conn. State Dental Ass’n, 591 F.3d at 1344; 29 U.S.C. § 1144(a)

 (hereinafter, “ERISA § 514(a)”). Pursuant to ERISA § 514(a),

        [e]xcept as provided in subsection (b) of this section, the provisions of this
        title and title IV shall supersede any and all State laws insofar as they may
        now or hereafter relate to any employee benefit plan described in section
        4(a) [29 USCS § 1003(a)] and not exempt under section 4(b) [29 USCS §
        1003(b)].

 Significantly, “defensive preemption . . . provides only an affirmative defense to state law

 claims and is not a basis for removal.”   Id. (citing Ervast v. Flexible Prods. Co., 346 F.3d

 1007, 1012 n.6 (11th Cir. 2003)). Defendant appears to rest at least part of its removal

 argument on ERISA’s § 514 preemptive power. (Dkt. 1 at ¶ 11) To the extent that it

 does, the Court finds that § 514 implicates ERISA’s defensive preemption pursuant to 29

 U.S.C. § 1144, and thus, is not applicable to the removal analysis. See ERISA § 514(a);

 Conn. State Dental Ass’n, 591 F.3d at 1344.           Accordingly, since “the propriety of

 removal is at issue, [the] analysis concerns [only] complete preemption.”     Id.

        Congress’s intent “is the ultimate touchstone” of a compete preemption analysis.

 Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996). The Supreme Court set out a two-

 part test in Aetna Health Inc. v. Davila for complete preemption under ERISA’s § 502(a)

 remedies provision. 542 U.S. 200, 209 (2004). The Eleventh Circuit adopted the Davila




                                              8
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 9 of 29 PageID 1268




 framework for the ERISA preemption analysis in Conn. State Dental Ass’n, 591 F.3d at

 1345. See also Borrero, 610 F.3d at 1301. Under this two-part analysis, a “state law

 claim is completely preempted by ERISA, and therefore removable to federal court, if two

 conditions are met: [1] the claimant must have been able to, at some point in time, bring

 his claim under ERISA § 502(a)(1)(B), and [2] there must be ‘no other independent legal

 duty that is implicated by a defendant’s actions.’” Conn. State Dental Ass’n, 591 F.3d at

 1344 (quoting Davila, 52 U.S. at 210). Both conditions must “be satisfied for a claim to

 be completely preempted.”      Borrero, 610 F.3d at 1304.


                      2. Eleventh Circuit Adoption of the Davila Test

        The Eleventh Circuit applied Davila’s two-part test in Conn. State Dental Ass’n to

 determine whether removal under § 1441 was proper based on ERISA § 502(a)

 preemption. 591 F.3d at 1337. As to the first Davila condition, the court determined

 that resolution of “the ‘rate of payment’ and ‘right of payment’ distinction” is dispositive of

 whether a claimant could have brought its claim under ERISA. Conn. State Dental Ass’n,

 591 F.3d at 1350. That is to say, if a claim is for coverage under ERISA, then the first

 Davila condition is likely met; however, if the coverage determination under ERISA has

 already been made and the Plaintiff is merely disputing the rate of payment, then the first

 Davila condition will likely not be met. Borrero, 610 F.3d at 1302 (quoting Conn. State

 Dental Ass’n, 591 F.3d at 1350–51) (“[The Eleventh Circuit has] indicated that a ‘rate of

 payment’ challenge does not necessarily implicate an ERISA plan, but a challenge to the

 ‘right to payment’ under an ERISA plan does.”).

        “Rate of payment claims tend to arise when the third-party provider has a separate

 agreement, whether written or oral, with the insurance company regarding their fee



                                               9
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 10 of 29 PageID 1269




 arrangements and the provider is disputing the rate at which it was paid for providing

 covered services to the insured.” Reva, Inc. v. United Healthcare Ins. Co., Civil Action

 No. 17-24210-Civ, 2018 U.S. Dist. LEXIS 112955, at *7 (S.D. Fla. June 11, 2018) (citing

 Conn. State Dental Ass’n, 591 F.3d at 1342); see also Jacobs v. Health, No. 14-cv-24725,

 2015 WL 12699875, at *1 (S.D. Fla. March 12, 2015) (Ungaro, J.). “On the other hand,

 a ‘right to payment claim challenges the insurer’s denial of payment, which is based on a

 coverage determination under an ERISA plan.’” United Healthcare Ins. Co., 2018 U.S.

 Dist. LEXIS 112955 at *7 (quoting Emergency Servs. of Zephyrhills, P.A. v. Coventry

 Health Care of Fla., Inc., 281 F. Supp. 3d 1339, 1345 (S.D. Fla. 2017)). “The distinction

 between rate of payment and right to payment, therefore, is whether the claims are

 payable at all.” Id. (quoting Gables Ins. Recovery v. United Healthcare Ins. Co., 39 F.

 Supp. 3d 1377, 1384 (S.D. Fla. 2013)). “While a rate of payment challenge does not

 necessarily implicate an ERISA plan, a challenge to the right to payment under an ERISA

 plan does.” Id.

        In Conn. State Dental Ass’n, two dentists and their representative organization

 asserted a five-count class action against a health plan administrator, alleging “claims for

 breach of contract, breach of the duty of good faith and fair dealing, violation of the

 Connecticut Unfair Trade Practices Act (“CUTPA”), negligent misrepresentation, and

 unjust enrichment.” 5      591 F.3d at 1342.        The crux of the allegations was that the

 administrator “employed a number of practices, such as ‘improper downcoding’ and

 ‘improper bundling,’ as a means of underpaying [the] participating dentists” below their


 5 Conn. State Dental Ass’n was transferred to the Southern District of Florida by the Joint Judicial
 Panel on Multi-District Litigation as a “tag along” case in the multi-district litigation titled In re
 Managed Care Litig., 430 F. Supp. 2d 1336 (S.D. Fla. 2006), aff’d sub nom. Shane v. Humana,
 Inc., 228 F. App'x 927 (11th Cir. 2007) (unpublished). 591 F.3d at 1342.


                                                  10
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 11 of 29 PageID 1270




 contracted rates for “medically necessary” services.        Id. at 1342.       The health plan

 administrator removed the case to the federal court “on the basis that Plaintiffs’ state law

 claims [were] completely preempted by ERISA.”        See id.

        After conducting Davila’s two-part test, the Eleventh Circuit concluded that

 plaintiffs’ allegations amounted to a “hybrid claim, part of which is within § 502(a) and part

 of which is beyond the scope of ERISA.” Id. at 1351.            The court reasoned that the

 Complaint alleged that the administrator both paid plaintiffs the wrong rate and denied

 payment altogether for medically necessary services.            Id. at 1351.    “[B]ecause the

 [plaintiffs] complain, at least in part about the denials of benefits and other ERISA

 violations, their breach of contract claim implicates ERISA.”    Id. Ultimately, the Eleventh

 Circuit held that “the dentists’ claims were completely preempted by ERISA’s remedies

 provision and found that the court therefore had subject matter jurisdiction over the

 claims.” Id. at 1341.



               B. Application of the Davila Test

        Defendant asserts four principal arguments in support of its contention that

 Plaintiff’s claims are completely preempted under ERISA § 502(a). (Dkt. 1; Dkt. 29);

 Hillsborough County First-Filed Case, Docket 18.         First, Defendant asserts that the

 Complaint disputes the amount Plaintiff was reimbursed for medical services provided

 under “an employer-sponsored health plan governed by [ERISA].”            (Dkt. 1 at ¶¶ 5, 14;

 Dkt. 29 at 10); Hillsborough County First-Filed Case, Docket 18 at 2.             In response,

 Plaintiff asserts that its claims are not preempted under ERISA because the Complaint

 expressly seeks reimbursement only under Florida law and does not assert any federal

 claims. (Dkt. 2; Dkt. 13 at 1, 9; Dkt. 76 at 1); see also, e.g., Hillsborough County First-


                                              11
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 12 of 29 PageID 1271




 Filed Case, Docket No. 11 at 1. Plaintiff also emphasizes that it is not an ERISA plan

 participant and does not maintain any contractual relationship with Defendant, and, thus,

 has not agreed to accept discounted rates for its medical services. (Dkt. 2 at ¶ 14; Dkt.

 13 at 4; Dkt. 76 at 3); see also, e.g., Hillsborough County First-Filed Case, Docket No. 11

 at 1–2.

        Second, Defendant argues that Davila’s “‘rate of payment’ and ‘right of payment’

 distinction” does not apply in this case because such distinction is only applicable in cases

 involving a separate agreement between the Parties. (Dkt. 29 at 3); Hillsborough County

 First-Filed Case, Docket 18 at 2. Defendant insists that “[e]ven if such an agreement did

 exist” in this action, Plaintiff’s allegations are still preempted under ERISA and, at a

 minimum, amount to “a ‘hybrid’ claim, seeking both the right of repayment and the rate of

 repayment.”   (Id.) Plaintiff asserts that the “rate” versus “right” distinction is applicable

 in this action, and emphasizes that it asserts a “rate” claim, and therefore, its claims do

 not “fall within the scope of ERISA.”   (Dkt. 13 at 7; Dkt. 76 at ¶¶ 23–26); Hillsborough

 County First-Filed Case, Docket No. 11 at 13–15.         Specifically, Plaintiff asserts that

 coverage is not an issue because Defendant “already adjudicated” all claims for

 reimbursement and determined each to be a “covered service.” (Dkt. 2 at ¶¶ 13, 22–23;

 Dkt. 13 at 4; Dkt. 76 at 8); Hillsborough County First-Filed Case, Docket No. 11 at 3.

        Defendant’s third argument in support of removal is that Plaintiff has derivative

 ERISA standing based on the assignment of benefits Plaintiff allegedly received for all

 patient claims at issue. (Dkt. 29 at 8, 22); Hillsborough County First-Filed Case, Docket

 18 at 2, 7–8. Specifically, Defendant alleges that “where [as here] the provider submitted

 claim forms that indicated that it received an assignment of benefits from the patient, the




                                              12
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 13 of 29 PageID 1272




 provider ha[s] standing under ERISA;” (Id.)       As a result, Defendant asserts that the

 payments at issue “ultimately hinge[] on the existence of the [ERISA] Plan.” (Dkt. 29 at

 8, 10–14; see also Dkt. 1 at ¶ 8); Hillsborough County First-Filed Case, Docket 18 at 2.

 Plaintiff claims that it “lacks standing to sue under ERISA” because Defendant fails to

 meet its burden of proving that Plaintiff has derivative standing. (Dkt. 13 at 7; Dkt. 76 at

 ¶ 18); Hillsborough County First-Filed Case, Docket 11 at 2. Plaintiff maintains that the

 Florida statutory claims asserted in the Complaint “do not implicate ERISA plans,” and do

 “not require an interpretation of the ERISA plan’s terms.” (Dkt. 13 at 7; Dkt. 76 at ¶¶ 23–

 26); Hillsborough County First-Filed Case, Docket No. 11 at 13–15. As a result, Plaintiff

 contends, “[t]here is no scenario in which [a patient] would have an independent cause of

 action to pursue these state claims,” so, it is impossible that any patient could have

 conferred [the asserted] rights to Plaintiff. (Dkt. 13 at 8; Dkt. 76 at 15–18); Hillsborough

 County First-Filed Case, Docket 11 at 7–9.

        Lastly, Defendant contends that the Florida statutes cited in the Complaint do not

 allow Plaintiff to assert its claims directly against Defendant, unless the claims are brought

 in a derivative capacity. (Dkt. 29 at 8, 10–14; Dkt 1; see also, e.g., Dkt. 2 at ¶¶ 36–40);

 Hillsborough County First-Filed Case, Docket 18 at 2, 7. Consequently, the only avenue

 by which Plaintiff can bring “its claims [is] in its capacity as an assignee or third-party

 beneficiary to the ERISA Plan at issue.” (Dkt. 29 at 8, 10–14; see also Dkt. 1 at ¶ 8);

 Hillsborough County First-Filed Case, Docket 18 at 2, 7. Moreover, Defendant argues

 that, in the Pinellas County Cases, Plaintiff expressly asserts its claims in a derivative

 capacity under a third-party beneficiary theory, and therefore, cannot escape ERISA

 preemption. (Dkt. 29 at 14–15; see e.g., Dkt. 2) Plaintiff responds that the cited Florida




                                              13
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 14 of 29 PageID 1273




 statutes “confer a private right of action,” providing an avenue for Plaintiff to sue

 Defendant based on an independent legal duty that is “not tied to any ERISA plan, benefit,

 or fiduciary.”   (Dkt. 13 at 10); see also Dkt. 76 at ¶¶ 29–34); Hillsborough County First-

 Filed Case, Docket No. 11 at 13–15. Each of Defendant’s assertions is addressed in

 turn.

         The Court first addresses Defendant’s argument that the rate of payment and right

 of payment “distinction is inapplicable to this case.” (Dkt. 29 at 3, 15–16) (referencing

 Conn. State Dental Ass’n, 591 F.3d at 1350); Hillsborough County First-Filed Case,

 Docket No. 18 at 2. Defendant asserts that because there is no agreement between the

 Parties that is “separate from [the] ERISA plan,” Davila’s framework does not apply in this

 action. (Id. at 3) However, Defendant fails to cite any case authority to support its

 conclusory contention that the Eleventh Circuit intended for the Davila analysis to apply

 only where a separate agreement exists. (See, e.g., Dkt. 29 at 3, 15–16)

         Consistent with other decisions addressing this issue, the Court finds that “[n]o part

 of Conn. State Dental supports the proposition that an express written provider agreement

 must be present before the rate-of-payment/right-of-payment test can apply and that, in

 the absence of a written agreement, any claim for payment must be preempted.”         Hialeah

 Anesthesia Specialists v. Coventry Health Care of Fla., 258 F. Supp. 3d 1323, 1329 (S.D.

 Fla. 2017) (finding that the “right of payment” versus “rate of payment” distinction applies

 to out-of-network providers who bring claims under implied contract theories);

 Healthkeepers, Inc., 2018 U.S. Dist. LEXIS 112757 at *10; United Healthcare Ins. Co.,

 2018 U.S. Dist. LEXIS 112955 at *5–6 ; see also Emergency Servs. of Zephyrhills, P.A.,

 281 F. Supp. 3d at 1347 (citing Hobbs v. Blue Cross Blue Shield of Ala., 276 F.3d 1236,




                                               14
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 15 of 29 PageID 1274




 1347 (11th Cir. 2001)) (“A provider may still, however, ‘hold[] two separate claims’ after

 receiving an assignment of benefits if the provider ‘has a state law claim independent of

 the claim arising under the assignment.’”).

        In Hialeah Anesthesia Specialists, the defendant relied on the same argument

 Defendant asserts in this case, contending that Davila’s two-part test applies only in cases

 arising from the breach of an express provider agreement.      Id. The Hialeah Anesthesia

 Specialists court disagreed, reasoning that

        [i]n the Court’s view, Connecticut State Dental leaves the proverbial door
        sufficiently open that the test could come into play in a case like this one,
        involving allegations of an implied [agreement]—be it implied-in-fact or
        implied-in-law—between an out-of-network provider and an insurer.
        At the very least, there is an uncertainty as to the breadth of the ‘an
        agreement’ language. It could extend to cover an implied agreement like
        the one the Plaintiffs allege existed between each of them and Coventry. In
        such case—provided that the Plaintiffs assert only a rate-of-payment
        dispute—the claims would not be preempted and, thus, there would be no
        jurisdiction. Or it could not so extend. In such case—provided that Coventry
        satisfies the other Davila requirements—the claims would be completely
        preempted and, thus, there would be jurisdiction.

 Hialeah Anesthesia Specialists, 258 F. Supp. 3d at 1329–30.       The Court agrees with the

 Hialeah Anesthesia Specialists court’s rationale that it “would not be appropriate to

 hamstring the [Plaintiff’s] ability to keep [its] case in state court by depriving [it] of the

 opportunity to invoke the test and show whether [its] claims fit squarely within its bounds.”

 Id.   Consequently, in the absence of any other binding authority, the Court applies the

 Davila test adopted by the Eleventh Circuit. See Conn. State Dental Ass’n, 591 F.3d at

 1344 (quoting Davila, 52 U.S. at 210).




                                               15
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 16 of 29 PageID 1275




                       1. Second Davila Inquiry – Whether There is an Independent Legal
                          Duty Implicated by Defendant’s Actions

        As explained above, ERISA completely preempts a state law claim, if [1] at some

 point in time, the claimant was able to bring his claim under ERISA § 502(a)(1)(B), and

 [2] there is no other independent legal duty that is implicated by a defendant’s actions.

 Conn. State Dental Ass’n, 591 F.3d at 1344; Davila, 52 U.S. at 210. Significantly, both

 conditions must “be satisfied for a claim to be completely preempted.”       Borrero, 610 F.3d

 at 1304. Applying the test here, the Court first addresses the second Davila prong to

 determine whether any “other independent legal duty” is implicated by Defendant’s

 actions, because if a separate independent legal duty is established, then the inquiries

 under the first prong are irrelevant.


                                a. Florida Law Overview

        Florida law requires HMOs, such as Defendant, to reimburse out-of-network

 emergency medical service providers, such as Plaintiff, within certain time parameters

 and at specified rates for emergency services medical treatment.             See Fla. Stat. §§

 641.513(5), 641.3155(3), 627.6131(4)(b), and 627.64194.              In each of the Pinellas

 County Complaints, Plaintiff seeks to recoup the outstanding balance for its billed

 emergency medical services, citing three Florida statutes as the bases for its allegations .

 (Dkt. 2) Additionally, in several of the Hillsborough County Complaints, Plaintiff cites a

 fourth Florida statute, § 627.64194. 6     See e.g., Hillsborough County First-Filed Case,




 6 As previously noted, in seventeen of the twenty-two Hillsborough County Cases, Plaintiff
 references an additional Florida statute, § 627.64194. See supra n. 3; (Dkt. 55); compare
 Hillsborough County First-Filed Case, Docket No. 2 at 5–10; with Premier Inpatient Partners, LLC,
 (D.A.Z.), 8:19-cv-00242-MSS-AAS, Docket No. 1–1.


                                                16
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 17 of 29 PageID 1276




 Docket No. 2 at 8–9. First, Plaintiff asserts its claims under § 641.513(5), which states

 that

        [r]eimbursement for services by a provider who does not have a contract
        with the health maintenance organization shall be the lesser of:
               (a) The provider’s charges;
               (b) The usual and customary provider charges for similar
                    services in the community where the services were
                     provided; or
               (c)    The charge mutually agreed to by the health
               maintenance
                   organization and the provider within 60 days of the
                   submittal of the claim.

 Fla. Stat. § 641.513(5).

        Secondly, Plaintiff asserts its claims under § 641.3155, a provision of Florida’s

 “Prompt Pay Act” mandating that HMOs must respond to and pay medical service

 provider claims in accordance with specified requirements.            Fla. Stat. § 641.3155.

 Specifically, § 641.3155(3)(b) states that “within 20 days after receipt of [an electronically

 submitted] claim” an HMO “shall . . . pay the claim or notify provider or designee if a claim

 is denied or contested.”   Id. at (3)(b). Subsection (e) prescribes that a “claim must be

 paid or denied within 90 days after receipt of the claim” and “[f]ailure to pay or deny a

 claim within 120 days after receipt of the claim creates an uncontestable obligation to pay

 the claim.” Id. at (3)(e). Additionally, subsection (3)(c) requires an HMO to include

 certain documentation to the provider for any contested claim. Specifically,

        1. Notification of the health maintenance organization’s determination of a
        contested claim must be accompanied by an itemized list of additional
        information or documents the insurer can reasonably determine are
        necessary to process the claim.
        2. A provider must submit the additional information or documentation, as
        specified on the itemized list, within 35 days after receipt of the notification.




                                               17
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 18 of 29 PageID 1277




 Id.   at (3)(c).      Lastly, § 641.3155(4)      establishes   the time requirements       for

 nonelectronically submitted claims. Id. at (4).

           The third statute Plaintiff cites is § 627.6131, a section of the Florida Insuranc e

 Code imposing time and documentation requirements concerning the payment of health

 insurance claims.       Fla. Stat. § 627.6131.      The language and requirements in the

 applicable provisions of this section are identical to the cited provisions of § 641.3155.

 compare id. at (4)–(5), with Fla. Stat. § 641.3155 (3)–(4). For example, § 627.61314

 imposes the same requirement that is mandated under § 641.3155 for an insurer to pay

 or deny an electronically submitted claim “within 20 days.” Fla. Stat. § 627.6131(4)(b).

 Additionally, § 627.6131 also similarly instructs that an insurer’s failure to respond to a

 claim “within 120 days after receipt of the claim creates an uncontestable obligation to

 pay the claim.” Id. at (4)(e). Subsection (4)(c) also echoes § 641.3155(3)(c) concerning

 the required documentation that must accompany any contested or denied claim. Id. at

 (4)(c).     Likewise, § 627.6131(5) parrots § 641.3155(5)’s mandate concerning the

 procedure for nonelectronically submitted claims. Id. at (5).

           Lastly, in several of the Hillsborough County Complaints, Plaintiff cites a fourth

 Florida statute, § 627.64194.     E.g., Hillsborough County First-Filed Case, Docket No. 2.

 Section 627.64194 of the Florida Insurance Code also establishes coverage requirements

 for non-participating provider services and sets payment collection limitations. See Fla.

 Stat. § 627.64194.      The applicable section of the statute, § 627.64194(4), requires an

 insurer to “reimburse a non-participating provider of services . . . as specified in

 s. 641.513(5), reduced only by insured cost share responsibilities as specified in the

 health insurance policy, within the applicable timeframe provided in s. 627.6131.”      Id. at




                                                18
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 19 of 29 PageID 1278




 (4).    Moreover, § 627.64194(6) provides that “any dispute with regard to the

 reimbursement to the non-participating provider . . . shall be resolved in a court of

 competent jurisdiction or through the voluntary dispute resolution process in s. 408.7057.”

 Id. at (6).

         The Court notes that in the Hillsborough County Cases, Plaintiff appears to assert

 all claims as direct actions in its capacity as a provider.   Hillsborough County First-Filed

 Case, Docket No. 2; Hillsborough County Last-Filed Case, Docket No. 1–1.              In the

 Pinellas County Cases, Plaintiff expressly pleads both of its causes of action in its

 capacity as a third party beneficiary.   (Dkt. 2) Nonetheless, in all of the cases Plaintiff

 cites only state law, not federal law; expressly disclaims an interpretation of the ERISA

 Plan; and, asserts its claims under Florida statutes or Florida common law. (Dkt. 2);

 Hillsborough County First-Filed Case, Docket No. 2; Hillsborough County Last-Filed

 Case, Docket No. 1–1. The Court addresses each group of cases in turn.


                               a. Hillsborough County Cases

         The Court first addresses the claims Plaintiff asserts in the Hillsborough County

 Cases under Florida Statute § 641.513(5).     Hillsborough County First-Filed Case, Docket

 No. 2; Hillsborough County Last-Filed Case, Docket No. 1–1.            The Florida Court of

 Appeals established a healthcare provider’s right to maintain a private cause of action

 under § 641.513 against an HMO in Peter F. Merkle, M.D., P.A. v. Health Options, Inc.,

 940 So. 2d 1190 (Fla. 4th DCA 2006).           The court found that “the terms of section

 641.513(5) are obligatory (‘shall’)” and “aimed at protecting non-participating providers

 who must provide emergency medical services to HMO subscribers [to ensure] they are




                                               19
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 20 of 29 PageID 1279




 compensated fairly.”     Peter F. Merkle, M.D., P.A., 940 So. 2d at 1196–97 (internal

 citations omitted).

        Significantly, the Merkle Court analyzed the legislative intent of the statute, noting

 that in “enacting 641.513(5), the legislature intended to protect not only subscribers, but

 also non-participating providers.”    Id. at 1197. The “legislative history [of § 641.513]

 confirms that the legislature intended non-participating providers to be reimbursed in

 accordance with the statute. Id. (quoting Fla. H.R. Comm. on Health Care, CS for HB

 979 (1996) Bill Analysis 4 (May 14, 1996) (on file with comm.) (indicating that the

 legislature intended “that subscribers will receive needed services for which hospitals and

 emergency room physicians will receive reimbursement”)). Accordingly, the question

 under this statute “is not whether the HMOs are liable under section 641.513(5), but

 rather what is the appropriate method for determining the extent of that liability.” Id.


        It is clear that § 641.513(5) confers a private right of action upon Plaintiff, as a non-

 participating provider, to assert its claims against Defendant, as an HMO.            Peter F.

 Merkle, M.D., P.A., 940 So. 2d at 1190. Additionally, in the Hillsborough County Cases,

 Plaintiff asserts its claims via a direct action in its capacity as a provider.    Hillsborough

 County First-Filed Case, Docket No. 2; Hillsborough County Last-Filed Case, Docket No.

 1–1; see also Conn. State Dental, 591 at 1345 (quoting Davila, 542 U.S. at 210). As a

 result, the Court finds that these cases do, in fact, impose upon Defendant an

 independent legal duty pursuant to Florida Statute § 641.513(5).       (Id.)   There is no need

 to continue the Davila analysis for the Hillsborough County Cases because both

 standards under Davila must be met, and where one fails, remand is required.               See

 Borrero, 610 F.3d at 1304 (The Davila test is conjunctive, requiring that both conditions



                                               20
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 21 of 29 PageID 1280




 “be satisfied for a claim to be completely preempted.”)           Accordingly, the Hillsborough

 County Cases must be remanded for consideration in the requisite state court.


                                 b. Pinellas County Cases

         Turning to the Pinellas County Cases, the Court again begins its analysis under

 Florida statute § 641.513(5).     See Fla. Stat. § 641.513(5).     As explained above, it is well

 established that § 641.513 creates a private right of action for non-participating healthcare

 providers. Peter F. Merkle, M.D., P.A., 940 So. 2d at 1190. However, although a non-

 participating healthcare provider could theoretically assert a private cause of action under

 § 641.513, which could then implicate an HMO’s actions under an independent legal duty,

 the Court cannot draw such a conclusion in the Pinellas County Cases. Id.; (see also,

 e.g., Dkt. 2 at 1, 5–7). The Complaint in the Pinellas County Cases expressly asserts

 Plaintiff’s claims under a “third party beneficiary” theory—not as a “private right of action.”

 (Id.)   Consequently, the Court must construe Plaintiff’s claims as derivative actions

 brought in Plaintiff’s capacity as a third party beneficiary.    (Dkt. 2 at 1, 5–7) Accordingly,

 Plaintiff cannot rely on § 641.513 to establish an independent legal duty in the Pinellas

 County Cases.

         For the same reason, the remaining claims, asserted under §§ 641.3155 7 and

 627.6131, must also be similarly construed under a third party beneficiary theory. (Dkt.


 7 Additionally, a review of the Florida HMO Act’s “prompt pay” laws reveals that § 641.3155 does
 not expressly authorize a private cause of action to enforce its provisions. Indeed, the Florida
 Supreme Court has clarified that although a violation of the prompt pay statutes can serve as a
 component of a broader common law cause of action, “an allegation that an HMO violated the
 prompt pay provisions is not sufficient by itself to establish a private cause of action.” Medicomp,
 Inc. v. UnitedHealthCare Ins. Co., No. 6:12-cv-100-Orl-22DAB, 2013 U.S. Dist. LEXIS 195495, at
 *9 (M.D. Fla. Jan. 2, 2013) (quoting Found. Health v. Westside EKG Assocs., 944 So. 2d 188,
 190 (Fla. 2006) (internal quotation and citation omitted)). Accordingly, under § 641.3155,
 medical service providers may only “bring a cause of action under the “prompt pay” laws as a


                                                 21
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 22 of 29 PageID 1281




 2 at 1, 5–7) Accordingly, none of the Pinellas County Cases, construed as derivative

 actions, plead an independent legal duty.



                        2. First Davila Inquiry – Whether Plaintiff Could Have Brought Its
                           Claims Under ERISA

        As such the Court must return to the first inquiry under the Davila analysis to

 determine whether the Pinellas County Cases are subject to ERISA § 502(a)’s preemptive

 power. Again, the first “question posed by Davila in assessing complete preemption is

 whether ‘an individual, at some point in time, could have brought his claim under ERISA

 § 502(a)(1)(B).’” Conn. State Dental, 591 at 1350 (quoting Davila, 542 U.S. at 210); see

 also Borrero, 610 F.3d at 1301–02. “‘This part of the test is satisfied if two requirements

 are met: (1) the plaintiff’s claim must fall within the scope of ERISA; and (2) the plaintiff

 must have standing to sue under ERISA.’”              Conn. State Dental, 591 at 1350 (quoting

 Davila, 542 U.S. at 211–12). The Court first considers “whether the claims are within the

 scope of [ERISA] § 502(a)(1)(B), or in other words, whether Plaintiff’s claims qualify as a

 “rate” issue, a coverage issue, or both. See id.

        The Eleventh Circuit has instructed that the “the ‘rate of payment’ and ‘right of

 payment’ distinction” is dispositive of whether a claimant could have brought its claim

 under ERISA.      Conn. State Dental Ass’n, 591 F.3d at 1350; Borrero, 610 F.3d at 1302

 (The Eleventh Circuit has “indicated that a ‘rate of payment’ challenge does not

 necessarily implicate an ERISA plan, but a challenge to the ‘right to payment’ under an




 third-party beneficiary to the contract between the [HMO] and its subscriber based on allegations
 that the HMO failed to comply with § 641.3155, Fla. Stat.” Id. Consequently, even if asserted
 as direct actions, Plaintiff’s claims under § 641.3155 are viable only under a third-party beneficiary
 theory and do not amount to an “independent” legal duty under Davila.


                                                  22
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 23 of 29 PageID 1282




 ERISA plan does.”). The Court does not, however, have sufficient information to make

 this determination.     Specifically, the Complaint does not plead whether the challenged

 failure to remit a full payment is due to a determination that the rate of pay is in dispute,

 or due to a challenge regarding the duty to pay some aspect of a claim at all, resulting in

 Plaintiff having received less than full payment. While certain factual allegations of the

 Complaint support Plaintiff’s contention that its claims only involve a “rate of payment”

 dispute, a closer reading of the Complaint indicates that Plaintiff’s allegations may also

 implicate the “right to payment.” (Dkt. 2) For example, in the Complaint, Plaintiff alleges

 that it “specifically challenges Defendant’s billed rate reductions” and “has not agreed . .

 . to be bound by the Defendant’s reimbursement policies or rate schedules . . . .” (Dkt.

 2 at ¶¶ 21–14)        In addition, Plaintiff asserts that “Defendant received notice of the

 covered loss . . . [yet] failed to pay the proper rate for the subject claim(s).” (Id. at ¶¶ 31–

 32) These allegations suggest that at least some of Plaintiff’s claims may require the

 interpretation of the underlying ERISA Plan to determine whether Defendant properly paid

 or disclaimed Plaintiff’s billed expenses for the medical services provided.

        Without additional information, the Court is unable to complete the Davila analysis

 because the Complaint and record evidence before the Court are insufficient to resolve

 the mandatory inquiries.     If, as Defendant asserts, its failure to reimburse Plaintiff the full

 rate for the claims at issue was based on the extent of the underlying ERISA Plan’s

 coverage, in part or in whole, this action implicates a “right to payment” issue. On the

 other hand, if, as Plaintiff asserts, Defendant has in fact adjudicated the patient claims at

 issue and already determined each claim to be covered under the ERISA Plan policy, and

 Defendant’s reductions are due to a dispute over the percentage of payment owed, then




                                                23
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 24 of 29 PageID 1283




 the only issue is the “rate of payment” at which Plaintiff was reimbursed. And of course,

 the remittance amount from Defendant could have been derived by both: a decision to

 disallow certain claimed amounts entirely due to the provisions of the ERISA Plan, and to

 pay reduced percentages for certain covered claims. This would be the so-called hybrid

 payment decision. In sum, the Court lacks sufficient information regarding the basis for

 Defendant’s failure to pay the full amount demanded for the submitted claims to conclude

 that the payment decisions implicate the ERISA Plan.

        Accordingly, Defendant has failed to meet its burden of proving that federal subject

 matter jurisdiction exists, and therefore, removal is permitted.       Hialeah Anesthesia

 Specialists, 258 F. Supp. 3d at 1326 (quoting City of Vestavia Hills, 676 F.3d at n.1 and

 Williams, 269 F.3d at 1319) (“The removing party bears the burden of proof regarding the

 existence of federal subject matter jurisdiction, and it bears the burden of demonstrating

 that removal is proper.”); see also Scimone, 720 F.3d at 882. Federal “jurisdiction is

 either evident from the removing documents or remand is appropriate.”        Lowery v. Ala.

 Power Co., 483 F.3d 1184, 1213-14 (11th Cir. 2007). Indeed, where a defendant has

 left any doubt or ambiguity concerning the existence of federal subject matter jurisdiction,

 those uncertainties “must ultimately” be resolved against removal and “in favor of

 remand.” Miedema v. Maytag Corp., 450 F.3d 1322, 1328-29 (11th Cir. 2006); see also

 Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994) (“[R]emoval statutes are

 construed narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties

 are resolved in favor of remand.”); Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

 411 (11th Cir. 1999) (“[A]ll doubts about jurisdiction should be resolved in favor of remand

 to state court.”).




                                             24
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 25 of 29 PageID 1284




          It is well established that the grounds for removal must be “unequivocally clear and

 certain” either on the face of the initial pleading or in any other “removing document,” such

 as “a copy of an amended pleading, motion, order or other paper.”          Lowery, 483 F.3d at

 1215 & n.63 (quoting 28 U.S.C. § 1446(b) and Bosky v. Kroger Texas, LP, 288 F.3d 208,

 211 (5th Cir. 2002)). In other words, “[i]n assessing whether removal [is] proper . . . the

 district court has before it only the evidence available when the motion to remand is filed

 — i.e., the notice of removal and accompanying documents.”                     Id. at 1213–14.

 Consequently, after applying a general presumption against removal and resolving all

 doubts in favor of remand, the Pinellas County Cases must be remanded to the state

 court.



          III.      CONCLUSION

          Accordingly, it is, therefore, ORDERED AND ADJUDGED as follows:

                 1. Plaintiff’s Motion to Remand, (Dkt. 13), is GRANTED.

                 2. Plaintiff’s Motion to Remand, (Dkt. 73), and Plaintiff’s Amended Motion to

                    Remand, (Dkt. 76), both of which were filed in the lead case for case no.

                    18-cv-00242 consolidated herein, are DENIED AS MOOT.

                 3. The Clerk is DIRECTED to REMAND the following cases consolidated

                    herein to the Circuit Court of the Sixth Judicial Circuit in and for Pinellas

                    County, Florida:

                       a. Premier Inpatient Partners, LLC, (S.B.) v. Aetna Health & Life

                           Insurance, 8:18-cv-00621-MSS-AAS;

                       b. Premier Inpatient Partners, LLC, (Y.G.) v. Aetna Health & Life

                           Insurance, 8:18-cv-00622-MSS-AAS;


                                                  25
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 26 of 29 PageID 1285




                c. Premier Inpatient Partners, LLC, (K.O.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00623-MSS-AAS;

                d. Premier Inpatient Partners, LLC, (D.J.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00663-MSS-AAS;

                e. Premier Inpatient Partners, LLC, (K.M.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00664-MSS-AAS;

                f. Premier Inpatient Partners, LLC, (B.L.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00665-MSS-AAS;

                g. Premier Inpatient Partners, LLC, (J.N.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00667-MSS-AAS;

                h. Premier Inpatient Partners, LLC, (H.L.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00668-MSS-AAS;

                i. Premier Inpatient Partners, LLC, (C.H.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00798-MSS-AAS; and

                j. Premier Inpatient Partners, LLC, (S.T.) v. Aetna Health & Life

                   Insurance, 8:18-cv-00801-MSS-AAS;

          4. The Clerk is DIRECTED to REMAND the following cases consolidated

             herein to the Circuit Court of the Thirteenth Judicial Circuit in and for

             Hillsborough County, Florida:

                a. Premier Inpatient Partners, LLC, (E.A.) v. Aetna Health & Life

                   Insurance, 8:18-cv-01818-MSS-AAS;

                b. Premier Inpatient Partners, LLC, (T.H.) v. Aetna Health & Life

                   Insurance, 8:18-cv-01820-MSS-AAS;




                                             26
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 27 of 29 PageID 1286




                c. Premier Inpatient Partners, LLC, (C.R.) v. Aetna Health & Life

                   Insurance, 8:18-cv-01821-MSS-AAS;

                d. Premier Inpatient Partners, LLC, (P.Y.) v. Aetna Health & Life

                   Insurance, 8:18-cv-01822-MSS-AAS;

                e. Premier Inpatient Partners, LLC, (N.W.) v. Aetna Health & Life

                   Insurance, 8:18-cv-01823-MSS-AAS;

                f. Premier Inpatient Partners, LLC, (J.S.1.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02012-MSS-AAS;

                g. Premier Inpatient Partners, LLC, (S.A.V.2.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02013-MSS-AAS;

                h. Premier Inpatient Partners, LLC, (J.M.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02014-MSS-AAS;

                i. Premier Inpatient Partners, LLC, (S.P.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02015-MSS-AAS;

                j. Premier Inpatient Partners, LLC, (S.V.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02016-MSS-AAS;

                k. Premier Inpatient Partners, LLC, (S.V.2.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02017-MSS-AAS;

                l. Premier Inpatient Partners, LLC, (S.A.V.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02020-MSS-AAS;

                m. Premier Inpatient Partners, LLC, (A.Z.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02022-MSS-AAS;




                                         27
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 28 of 29 PageID 1287




                n. Premier Inpatient Partners, LLC, (D.G.2.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02024-MSS-AAS;

                o. Premier Inpatient Partners, LLC, (A.Z.2.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02025-MSS-AAS;

                p. Premier Inpatient Partners, LLC, (L.E.2.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02028-MSS-AAS;

                q. Premier Inpatient Partners, LLC, (D.G.) v. Aetna Health & Life

                   Insurance, 8:18-cv-02029- MSS-AAS;

                r. Premier Inpatient Partners, LLC, (R.M.) v. Aetna Health & Life

                   Insurance, 8:19-cv-00074- MSS-AAS;

                s. Premier Inpatient Partners, LLC, (N.L.) v. Aetna Health & Life

                   Insurance, 8:19-cv-00075- MSS-AAS;

                t. Premier Inpatient Partners, LLC, (T.H.) v. Aetna Health & Life

                   Insurance, 8:19-cv-00076- MSS-AAS;

                u. Premier Inpatient Partners, LLC, (C.W.) v. Aetna Health & Life

                   Insurance, 8:19-cv-00241- MSS-AAS; and

                v. Premier Inpatient Partners, LLC, (D.A.Z.) v. Aetna Health & Life

                   Insurance, 8: 19-cv-00242- MSS-AAS;

       5.    Thereafter, the Clerk is DIRECTED to TERMINATE any pending motions

             and CLOSE this case.

       DONE and ORDERED in Tampa, Florida, this 29th day of March, 2019.




                                        28
Case 8:18-cv-00621-MSS-AAS Document 89 Filed 03/29/19 Page 29 of 29 PageID 1288




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person




                                      29
